Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 13, 2018

                                      No. 04-18-00317-CV

                                     Teresa M. FAYETTE,
                                           Appellant

                                                v.

                              Luciano REYES and ABC Trucking,
                                         Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI04948
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       Appellant’s brief is due on July 19, 2018. See TEX. R. APP. P. 38.6(a). Before the due
date, Appellant filed a first motion for a forty-five-day extension of time to file her brief until
September 4, 2018.
       Appellant’s motion is GRANTED. Appellant’s brief is due on September 4, 2018.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court